Title: To John Adams from Timothy Pickering, 20 February 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Feby. 20. 1799.

I have the honor to inclose the opinions of the Heads of Departments and Attorney General, on the question of permitting a present supply of some very necessary articles of cloathing and provisions to be sent to St. Domingo. The value of the whole supply has been contemplated to rise to about fifty thousand dollars.
I have the honor to be / with great respect / sir your most obt. servt.

Timothy Pickering